Case 6:20-cv-06033-SOH-BAB Document 43                Filed 07/08/20 Page 1 of 7 PageID #: 512



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


 MARCUS WALTON                                                                         PLAINTIFF

 v.                                    Civil No. 6:20-cv-06033

 DILLION R. VOSS, SERGEANT,
 OUACHITA RIVER UNIT, ET AL.                                                       DEFENDANTS


   REPORT AND RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Plaintiff Marcus Walton filed this 42 U.S.C. § 1983 action pro se on March 11, 2020. (ECF

 No. 1, 2). Pursuant to the provisions of 28 U.S.C. § 636(b)(1) and (3)(2011), the Honorable Susan

 O. Hickey, Chief United States District Judge, referred this case to the undersigned for the purpose

 of making a Report and Recommendation. Before the Court are several motions: Plaintiff’s

 Motion for Preliminary Injunction (ECF No. 10); Plaintiff’s Request for Preliminary Injunction

 (ECF No. 20); and Plaintiff’s Motion for Restraining Order (ECF No. 35). The Court has reviewed

 the motions and the various responses, replies, and supplements thereto.

                                        I. BACKGROUND

        Plaintiff is currently being held in the Varner Unit of the Arkansas Department of

 Correction (ADC).      Plaintiff’s Second Amended Complaint alleges two claims:            that his

 constitutional rights were violated when he was subjected to excessive force on January 27, 2020;

 and that his constitutional rights were violated on February 6, 2020, when he was denied medical

 care for the injuries he sustained during the alleged excessive force incident. (ECF No. 13). In

 Plaintiff’s second claim, he also seems to assert a procedural due process claim against Defendant

 Robert Franklin, stating “Franklin put in false reports of me being disruptive in a report hearing I

 was never at.” (ECF No. 13). Plaintiff seeks money damages for his claims. (ECF No. 13).

                                                  1
Case 6:20-cv-06033-SOH-BAB Document 43                 Filed 07/08/20 Page 2 of 7 PageID #: 513



        Plaintiff’s first motion seeks a preliminary injunction. Plaintiff states that he would like to

 see “a hearing specialist and back doctor with skills to treat hearing lost (sic) and take

 [preventative] hearing lost (sic) measures. Also the same with my back.” (ECF No. 10).

        In Plaintiff’s second motion for a preliminary injunction, he seems to complain of alleged

 procedural due process violations, specifically complaining that Defendant Franklin falsely

 stated in a report that Plaintiff waived his disciplinary hearing on February 6, 2020; that he was

 given insufficient notice of that hearing; and that Defendant Franklin’s report resulted in him

 being reassigned to the Varner Super Max Unit, even though Plaintiff was originally being

 confined for up to six months only on a parole violation. Plaintiff asks that Court to order

 expungement of his disciplinary conviction and early release. (ECF No. 20).

        In Plaintiff’s third motion, he asks the Court for a “no contact order and or restraining

 order” with respect to Defendant Franklin. Plaintiff states that Defendant Franklin has “already

 made false allegations against me that’s been proven and I don’t want it to happen again.” (ECF

 No. 35).

                                     II. LEGAL STANDARD

        Rule 65 of the Federal Rules of Civil Procedure governs the issuance of temporary

 restraining orders and preliminary injunctions. In deciding a motion for a temporary restraining

 order or a preliminary injunction, the courts are instructed to consider the following factors: (1)

 the probability of success on the merits; (2) the threat of irreparable harm to the movant; (3) the

 balance between this harm and the injury granting the injunction will inflict on other interested

 parties; and (4) whether the issuance of an injunction is in the public interest. Dataphase Systems,

 Inc. v. C. L. Systems, Inc., 640 F.2d 109, 114 (8th Cir. 1981) (en banc); see also Minnesota Mining




                                                  2
Case 6:20-cv-06033-SOH-BAB Document 43                   Filed 07/08/20 Page 3 of 7 PageID #: 514



 and Mfg. Co. v. Rauh Rubber, Inc., 130 F.3d 1305, 1307 (8th Cir. 1997); Sanborn Mfg. Co., Inc.

 v. Campbell Hausfeld/Scott Fetzer Co., 997 F.2d 484, 485-86 (8th Cir. 1993).

         While no single factor in itself is dispositive, the Eighth Circuit Court of Appeals has held

 “the two most critical factors for a district court to consider in determining whether to grant a

 preliminary injunction are (1) the probability that plaintiff will succeed on the merits, and (2)

 whether the plaintiff will suffer irreparable harm if an injunction is not granted.” Chicago Stadium

 Corp. v. Scallen, 530 F.2d 204, 206 (8th Cir. 1976). The burden of proving a preliminary

 injunction is warranted rests on the movant. Goff v. Harper, 60 F.3d 518, 520 (8th Cir. 1995). In

 addition, the Eighth Circuit has instructed that “in the prison context, a request for injunctive relief

 must always be viewed with great caution because judicial restraint is especially called for in

 dealing with the complex and intractable problems of prison administration.” Id. (internal

 quotations omitted).

                                          III. DISCUSSION

         A. Plaintiff’s Motion for Preliminary Injunction (ECF No. 10)

         As set forth above, Plaintiff’s first motion seeks a preliminary injunction directing that

 Plaintiff see “a hearing specialist and back doctor with skills to treat hearing lost (sic) and take

 [preventative] hearing lost (sic) measures. Also the same with my back.” (ECF No. 10). The

 medical care Plaintiff seeks is allegedly due to excessive force Plaintiff suffered while being

 housed at the Ouachita River Unit. Plaintiff is currently assigned to Varner Super Max.

         According to the evidence, since the January 27, 2020 incident, Plaintiff saw an LPN for

 his dental complaints, was prescribed Naproxen, and is scheduled to see a dentist. (ECF No. 16 at

 7-8). Further, Plaintiff has been treated for various complaints: Plaintiff has received anti-

 inflammatory medication and pain medication for complaints of tooth pain; Plaintiff received



                                                    3
Case 6:20-cv-06033-SOH-BAB Document 43                  Filed 07/08/20 Page 4 of 7 PageID #: 515



 antibiotics for his complaint of blood in his urine; and Plaintiff was examined for his ear

 complaints, and no swelling, redness, drainage, or debris was found. (ECF No. 21).

        The Court first looks to Plaintiff’s likelihood of success on the merits of his claim. Mere

 disagreements with medical treatment fail to state a claim of deliberate indifference. See Meuir v.

 Greene County Jail Employees, 487 F.3d 1115, 1118-19 (8th Cir. 2007)(an inmate has no

 constitutional right to a particular course of treatment, and his mere disagreement with the medical

 treatment he receives is not a basis for section 1983 liability); Pietrafeso v. Lawrence County, S.D.,

 452 F.3d 978, 983 (8th Cir. 2006)(showing deliberate indifference is greater than even gross

 negligence and require more than mere disagreement with treatment decisions). In addition, “the

 question whether . . . additional diagnostic techniques or forms of treatment is indicated is a classic

 example of a matter for medical judgment,” and “does not represent cruel and unusual

 punishment.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). Accordingly, at least at this point, the

 Court finds it unlikely that Plaintiff’s denial of medical care claim will be successful on the merits.

        Next, the Court notes that Plaintiff has failed to demonstrate he will suffer irreparable harm

 at this juncture, as he appears to be receiving medical care from the ADC unit where he is currently

 serving his sentence.

        Finally, the Court must weigh the public interest and balance the harm and injury to the

 Defendants if the injunction is granted. Granting the injunction would amount to this Court

 interfering with the exercise of the judgment of the Defendants and the operation and

 administration of a state prison. As noted above, the Court should grant injunctive relief only

 “with great caution because judicial restraint is especially called for in dealing with the complex

 and intractable problems of prison administration.” Goff, 60 F.3d at 520. Further, in assessing

 whether the issuance of an injunction would be in the public interest, it must be remembered that



                                                   4
Case 6:20-cv-06033-SOH-BAB Document 43                 Filed 07/08/20 Page 5 of 7 PageID #: 516



 the “federal courts do not sit to supervise state prisons, the administration of which is of acute

 interest to the States.” Meachum v. Fano, 427 U.S. 215, 229 (1976). Granting the injunctive relief

 sought by Plaintiff at this point would amount to direct interference by the Court with the operation

 and administration of the ADC which is harmful to the Defendant and does not serve any public

 interest.

         B. Plaintiff’s Request for Preliminary Injunction (ECF No. 20)

         In Plaintiff’s second motion, he seeks a preliminary injunction with respect to his

 complaints of alleged procedural due process violations, specifically complaining that Defendant

 Franklin falsely stated in a report that Plaintiff waived his disciplinary hearing on February 6,

 2020; that he was given insufficient notice of that hearing; and that Defendant Franklin’s report

 resulted in him being reassigned to the Varner Super Max Unit, even though Plaintiff was

 originally being confined to a more minimal security facility for only up to six months on a

 parole violation. Plaintiff asks that Court to order expungement of his disciplinary conviction

 and early release. (ECF No. 20).

         First, the Court notes that “the burden on the movant is heavy, in particular where, as here,

 ‘granting the preliminary injunction will give [the movant] substantially the relief it would obtain

 after a trial on the merits.’” United Industries Corp. v. Clorox Corp., 140 F.3d 1175, 1179 (8th

 Cir. 1998)(internal citations omitted). Further, Plaintiff cannot show a likelihood of success on

 the merits or a threat of irreparable harm because Plaintiff’s procedural due process claim is likely

 barred by Heck v. Humphrey. Plaintiff is complaining about the extension of his sentence as a

 result of a disciplinary action, and, “[i]n Heck v. Humphrey, 512 U.S. 477, 487 (1994), this Court

 held that a state prisoner’s claim for damages is not cognizable under 42 U.S.C. § 1983 if ‘a

 judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction or



                                                   5
Case 6:20-cv-06033-SOH-BAB Document 43                  Filed 07/08/20 Page 6 of 7 PageID #: 517



 sentence,’ unless the prisoner can demonstrate that the conviction or sentence has previously been

 invalidated.” Edwards v. Balisok, 520 U.S. 641, 643 (1997). See also Preiser v. Rodriguez, 411

 U.S. 475, 500 (1973) (sole remedy in federal court for prisoner seeking restoration of good-time

 credits is writ of habeas corpus); Stone v. Norris, 230 F.3d 1364 (8th Cir. 2000). It is undisputed

 that Plaintiff’s disciplinary conviction has not been overturned or reversed.

        As set forth in Goff v. Harper, “judicial restraint is especially called for in dealing with the

 complex and intractable problems of prison administration.” 60 F.3d 518, 520 (8th Cir. 1995)

 (internal quotations omitted). Accordingly, under the factors established in Dataphase, injunctive

 relief is not warranted.

        C. Plaintiff’s Motion for Restraining Order (ECF No. 35)

        In Plaintiff’s third motion, he asks the Court for a “no contact order and or restraining

 order” with respect to Defendant Franklin. Plaintiff states that Defendant Franklin has “already

 made false allegations against me that’s been proven and I don’t want it to happen again.” (ECF

 No. 35). Again, the Dataphase factors do not support such relief.

        As set forth above, at this juncture, the Court does not find that Plaintiff is likely to succeed

 on the merits of either his denial of medical care or procedural due process claims, as stated against

 Defendant Franklin. Further, Plaintiff has not demonstrated he will suffer any irreparable harm if

 his injunctive relief is denied. Without a finding of irreparable injury, a preliminary injunction

 should not be issued. Modern Computer Sys., Inc. v. Modern Banking Sys., Inc., 871 F.2d 734,

 738 (8th Cir. 1989) (en banc).

        Finally, as stated above, the Court must balance the harm and injury to Defendant if an

 injunction is granted and assess whether the issuance of an injunction would be in the public




                                                   6
Case 6:20-cv-06033-SOH-BAB Document 43                Filed 07/08/20 Page 7 of 7 PageID #: 518



 interest. The injunctive relief requested by Plaintiff would amount to direct judicial interference

 with the operation and administration of the ADC. See Goff, 60 F.3d at 520.

                                       IV. CONCLUSION

        For the foregoing reasons, I recommend Plaintiff’s Motion for Preliminary Injunction (ECF

 No. 10); Plaintiff’s Request for Preliminary Injunction (ECF No. 20); and Plaintiff’s Motion for

 Restraining Order (ECF No. 35) each be DENIED.

        The parties have fourteen days from receipt of the Report and Recommendation in

 which to file written objections pursuant to 28 U.S.C. § 636(b)(1). The failure to file timely

 objections may result in waiver of the right to appeal questions of fact. The parties are

 reminded that objections must be both timely and specific to trigger de novo review by the

 district court.

        DATED this 8th day of July 2020.

                                              /s/Barry A. Bryant
                                              HON. BARRY A. BRYANT
                                              UNITED STATES MAGISTRATE JUDGE




                                                 7
